—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered July 12, 2000, which confirmed a referee’s report, dated November 24, 1999, recommending denial of the claim of Greater New York Mutual Insurance Company (GNY) seeking contribution from the Superintendent of Insurance, as Liquidator of respondent Galaxy Insurance Company, for GNY’s defense and indemnification of defendant insureds in the underlying personal injury action, unanimously affirmed, with costs.
*269The Referee’s finding that claimant GNY failed to comply with the notice provision of the applicable policy issued by Galaxy Insurance Company is supported by the record and, accordingly, was properly confirmed (see, Nager v Panadis, 238 AD2d 135). As the Referee found, the materials purportedly sent by GNY to the Superintendent of Insurance, as Galaxy’s liquidator, did not adequately apprise the Liquidator of the claim made against Galaxy’s insureds, and, in any event, the materials were not sent “as soon as practicable,” as required by Galaxy’s policy (see, Steadfast Ins. Co. v Sentinel Real Estate Corp., 283 AD2d 44, 53). Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.